Citation Nr: 1218281	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  08-22 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).  

The Board notes that service connection for diabetes mellitus was denied in a March 1995 rating decision, and in the November 2007 rating decision on appeal, the AOJ addressed the issue as one appeal to reopen and the statement of the case (SOC) reflects the AOJ's determination that new and material evidence had been submitted to reopen the claim.  See 38 C.F.R. § 3.156(a).  The Board, however, finds that additional evidence associated with claims file within one year of the March 1995 rating decision was new and material and precluded the March 1995 rating decision from becoming final.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In this regard, evidence associated with the claims file in November 1999 includes VA treatment records dated in January 1996 and February 1996 reflecting a history of diabetes mellitus for 20 years and laboratory tests results of high glucose.  These records were constructively of record within a year of the March 1995 rating decision and the evidence is new and material, particularly since the March 1995 rating decision noted no diagnosis of diabetes mellitus until 1994 and that private laboratory test results were negative for diabetes mellitus.  Because the new and material evidence was not addressed by the AOJ, the March 1995 rating decision did not become final.  

In the July 2008 VA Form 9, the Veteran requested a Board hearing.  In January 2010 correspondence, he withdrew the hearing request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  




REMAND

The Veteran asserts entitlement to service connection for diabetes mellitus type II.  More specifically, he states that he was treated on a regular basis for high blood sugar, to include with medication, at the Walson Army Hospital at Fort Dix, New Jersey by a "female nurse major" during service from mid 1976 until separation in 1977.  The Board notes that while records from the Walson Army hospital general practice clinic and emergency department are associated with the claims folder, records reflecting treatment for high blood sugar/diabetes mellitus are not associated with the claims folder.  

The RO has not attempted to obtain the in-service medical records directly from the Walson Army Hospital.  Thus, an attempt to obtain these medical records must be made.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

In addition, and while service treatment records are negative for treatment for high blood sugar, in September 1994, the Veteran's sister stated that he began having relevant symptoms in 1976 and for which he was treated in the hospital at Fort Dix.  In a March 2008 statement, C. A. reported that she was married to the Veteran while he was stationed at Fort Dix and specifically recalls him being treated for diabetes during that time, to include with medication and monitoring urine output, because she had to completely change his diet to a diabetic diet.  In addition, a July 2007 VA examination for housebound status or permanent need for aid and attendance notes the Veteran has diabetes mellitus.  

To date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of his diabetes mellitus type II.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is currently diagnosed with diabetes mellitus, has been diagnosed with diabetes since at least September 1994, and there is an indication that he was treated for high blood sugar during active service.  Thus, the Board finds it necessary to afford the Veteran a VA examination to determine the nature, scope, and etiology of the Veteran's diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1.  Request directly from the U.S. Walson Army Hospital in Fort Dix, New Jersey, records pertaining to treatment for high blood sugar/diabetes mellitus during 1976 and 1977.  If no records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's diabetes mellitus, type II.  The claims folder should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner must opine as to whether it is at least as likely as not that diabetes mellitus had an onset during service or within the initial year after separation, or is otherwise related to service or service-connected disability.  The opinion must acknowledge and discuss the Veteran's and his spouse's credible report as to the glucose treatment during service, as well as his report as to the initial onset of manifestations of diabetes mellitus, as well as their competent report of adhering to a diabetic diet since that time.  

A complete rationale for all opinions expressed should be set forth in a legible report.  

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

